               Case 3:20-cv-05075-RBL Document 42 Filed 06/04/20 Page 1 of 4



 1                                                       HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 8
        A.T., an individual,                              CASE NO. 3:20-cv-05075-RBL
 9
                               Plaintiff,                 ORDER ON DEFENDANTS’
10              v.                                        MOTIONS TO DISMISS

11      WYNDHAM HOTELS & RESORTS,
        INC., and CHOICE HOTELS
12      INTERNATIONAL, INC.,

13                             Defendant.

14
            THIS MATTER is before the Court on Defendants Wyndham Hotels & Resorts, Inc. and
15
     Choice Hotels International, Inc.’s Motions to Dismiss. Dkt. ## 18, 20. Plaintiff A.T. alleges that
16
     she was trafficked for sex at Wyndham and Choice brand hotels, including Super 8 and Days Inn
17
     hotels in Kennewick, WA, and a Clarion Inn hotel in Yakima, WA. A.T. asserts one claim under
18
     the Trafficking Victims Protection Reauthorization Act of 2008, 18 U.S.C §1595, for
19
     Defendants’ alleged indifference to her plight while she was being sexually exploited at their
20
     establishments.
21
            Defendants now move to dismiss on several bases, with Wyndham first arguing that A.T.
22
     filed her case in an improper venue. Because the Court agrees with Wyndham, there is no need
23
     to analyze Defendants’ more substantive arguments for dismissal.
24

     ORDER ON DEFENDANTS’ MOTIONS TO
     DISMISS - 1
               Case 3:20-cv-05075-RBL Document 42 Filed 06/04/20 Page 2 of 4



 1           A plaintiff bears the burden of showing that venue is proper in the chosen forum.

 2   Bancroft Life & Cas. ICC, Ltd. v. Scolari, C11-5017RBL, 2011 WL 13229006, at *2 (W.D.

 3   Wash. Nov. 29, 2011); Piedmont Label Co. v. Sun Garden Packing Co., 598 F.2d 491, 496 (9th

 4   Cir. 1979). The court must “draw all reasonable inferences . . . and resolve all factual conflicts in

 5   favor of the non-moving party.” Scolari, C11-5017RBL, 2011 WL 13229006, at *2 (quoting

 6   Murphy v. Schneider Nat’l, Inc., 362 F.3d 1133, 1138 (9th Cir. 2004)). “However, the pleadings

 7   need not be accepted as true and a court may consider facts outside the pleadings.” Id. (citing

 8   Holland Am. Line, Inc. v. Wartsila North Am., Inc., 485 F.3d 450, 455 (9th Cir. 2007)).

 9           In federal court, venue is proper in:

10           (1) a judicial district in which any defendant resides, if all defendants are
                 residents of the State in which the district is located;
11
             (2) a judicial district in which a substantial part of the events or omissions
12               giving rise to the claim occurred, or a substantial part of property that is
                 the subject of the action is situated; or
13
             (3) if there is no district in which an action may otherwise be brought as
14               provided in this section, any judicial district in which any defendant is
                 subject to the court’s personal jurisdiction with respect to such action.
15
     8 U.S.C. § 1391(b). For venue purposes, a defendant corporation is “deemed to reside . . . in the
16
     judicial district in which such defendant is subject to the court’s personal jurisdiction with
17
     respect to the civil action in question . . . .” 28 U.S.C. § 1391(c). In states that have more than
18
     one judicial district, a corporation is “deemed to reside in any district in that State within which
19
     its contacts would be sufficient to subject it to personal jurisdiction if that district were a separate
20
     State.” 28 U.S.C. § 1391(d). If no such district exists, the corporation is “deemed to reside in the
21
     district within which it has the most significant contacts.” Id.
22

23

24

     ORDER ON DEFENDANTS’ MOTIONS TO
     DISMISS - 2
               Case 3:20-cv-05075-RBL Document 42 Filed 06/04/20 Page 3 of 4



 1          Personal jurisdiction comes in two forms: general and specific. 1 Dole Food Co. v. Watts,

 2   303 F.3d 1104, 1111 (9th Cir. 2002). To be subject to general jurisdiction, a corporation needs to

 3   be “at home” in the forum, which generally means the corporation is incorporated in the forum

 4   or has its principal place of business there. BNSF Ry. Co. v. Tyrrell, 137 S. Ct. 1549, 1558 (2017)

 5   (quoting Daimler AG v. Bauman, 571 U.S. 117, 136 (2014)). Otherwise, general jurisdiction only

 6   exists in the “exceptional case” in which the corporation’s activities are “so substantial and of

 7   such a nature as to render the corporation at home in that State.” Id. Specific jurisdiction, in

 8   contrast, relies on the defendant’s forum-related activities and whether the plaintiff’s claim arises

 9   from those activities. Dole Food, 303 F.3d at 1111.

10          Wyndham argues that venue is improper because all of the events underlying A.T.’s

11   claim occurred in Yakima and Kennewick, which is in the Eastern (rather than Western) District

12   of Washington. Wyndham further points out that both Defendants are incorporated in Delaware

13   and have their principal places of business in New Jersey and Maryland. The Complaint alleges

14   that venue is proper in the Western District of Washington “because a substantial part of the

15   events or omissions giving rise to the claims asserted in this action, including the Defendants’

16   misconduct and omissions, occurred in the judicial district where this action is brought.” Dkt. # 1

17   at 8. In opposition to Wyndham’s Motion, A.T. also argues that “Wyndham has hotels and

18   employees in the Western District and therefore, venue is proper under 28 U.S.C. 1391(b)(1).”

19   Dkt. # 35 at 7.

20
     1
       A court’s personal jurisdiction analysis begins with the “long-arm” statute of the state in which
21
     the court sits. Glencore Grain Rotterdam B.V. v. Shivnath Rai Harnarain Co., 284 F.3d 1114,
     1123 (9th Cir. 2002). Washington’s long-arm statute extends the court’s personal jurisdiction to
22
     the broadest reach that the United States Constitution permits, so the jurisdictional analysis under
     state law and federal due process are the same. Byron Nelson Co. v. Orchard Management Corp.,
23
     95 Wn.App. 462, 465 (1999); Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 800-01
     (9th Cir. 2004).
24

     ORDER ON DEFENDANTS’ MOTIONS TO
     DISMISS - 3
               Case 3:20-cv-05075-RBL Document 42 Filed 06/04/20 Page 4 of 4



 1           Both of A.T.’s positions miss the mark. There is no allegation that A.T. was trafficked

 2   anywhere in the Western District of Washington or that acts related to her trafficking occurred

 3   there; instead, everything happened in Kennewick and Yakima. This means Defendants cannot

 4   be deemed residents based on specific jurisdiction. The Court also cannot exercise general

 5   jurisdiction over Defendants because neither is “at home” in Washington. The mere presence of

 6   Wyndham and Choice hotels in Western Washington does not make this the kind of “exceptional

 7   case” where general jurisdiction exists; if it did, most large corporations could be sued anywhere

 8   in the U.S. For purposes of venue, Defendants both reside in the Eastern District of Washington,

 9   where the alleged trafficking of A.T. occurred.

10           “The district court of a district in which is filed a case laying venue in the wrong division

11   or district shall dismiss, or if it be in the interest of justice, transfer such case to any district or

12   division in which it could have been brought.” 28 U.S.C. § 1406(a). Here, both parties request

13   transfer, although Wyndham would prefer dismissal. The Court agrees that transferring this case

14   to the Eastern District of Washington is the better option.

15           Defendant Wyndham’s Motion is GRANTED and Choice’s Motion is DENIED as moot.

16   This case is TRANSFERRED to the Eastern District of Washington.

17           IT IS SO ORDERED.

18           Dated this 4th day of June, 2020.



                                                               A
19

20
                                                               Ronald B. Leighton
21                                                             United States District Judge

22

23

24

     ORDER ON DEFENDANTS’ MOTIONS TO
     DISMISS - 4
